DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 08/02/2022. Claims 1-10 are currently pending in the application and are considered as follows:
Response to Arguments
In response to the request of indicating the acceptance of the drawings, the Office will indicate when the application in condition for allowance. 
The rejections in the previous Office action dated 05/06/2022 are withdrawn in light of the amendment to the claims except for the rejection of claim 3 under 35 U.S.C. 102(a)(1) as being anticipated by Ka and the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Ka et al. in view of Jeong et al. because Ka et al., at least Fig. 11 or 21 and ¶ 130:2-4, discloses the limitation, “an inner organic dam [a portion of 175] disposed between the light transmitting region [FA] and the non-transparent emission area [AA],” newly added to these claims (see the below rejection.) Further, see the new ground of rejections made below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites a limitation, “an inner organic dam disposed under the inner inorganic top surface portion” in lines 18-19, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically Fig. 24 or 26 and ¶ 185 of the specification, discloses “… an inner organic surface portion 222c-1 that … corresponds to a surface of the inner organic dam 72 ...” However, the original disclosure does not explicitly disclose in detail an inner organic dam 72 disposed under the inner inorganic top surface portion, as claimed, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition, claim 1 further recites a limitation, “an outer organic dam disposed under the outer inorganic top surface portion” in lines 20-21, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically Fig. 24 or 26 and ¶ 182 of the specification, discloses “… an outer organic surface portion 221c-1 that … corresponds to a surface of an outer organic dam 71 …” However, the original disclosure does not explicitly disclose in detail an outer organic dam 71 disposed under the outer inorganic top surface portion, as claimed, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

In addition, claim 1 further recites a limitation, “an inorganic lower surface making a direct contact with both of an entire of the outer inorganic top surface portion on the outer organic dam and an entire of the inner inorganic top surface portion on the inner organic dam while not making a contact with the opened outer inorganic top surface portion” in lines 22-25, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure, specifically Fig. 24 or 26 and ¶ 182 of the specification, discloses “… an outer organic surface portion 221c-1 that … corresponds to a surface of an outer organic dam 71 …” However, the original disclosure does not explicitly disclose in detail an entire of the outer inorganic top surface portion on the outer organic dam, of the above underlined limitation.
Moreover, the original disclosure, specifically Fig. 24 or 26 and ¶ 185 of the specification, discloses “… an inner organic surface portion 222c-1 that … corresponds to a surface of the inner organic dam 72 ...” However, the original disclosure does not explicitly disclose in detail an entire of the inner inorganic top surface portion on the inner organic dam, of the above underlined limitation. 
Moreover, while Fig. 26 shows the inorganic lower surface 31d making a contact with an entire of the outer inorganic top surface portion and an entire of the inner inorganic top surface portion, the original disclosure does not explicitly disclose “the inorganic lower surface making a direct contact with an entire of the outer inorganic top surface portion and an entire of the inner inorganic top surface portion.
Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

	As per claims 2 and 7-10, these claims are therefore rejected for the same reason set forth in independent claim 1.
	
In addition to claim 7, this claim recites a limitation, “wherein the inorganic lower surface directly contacts both of the outer inorganic top surface portion and the outer organic dam,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. While Fig. 26 shows the inorganic lower surface 31d contacting with the outer inorganic top surface portion [221b-3/ 221d-3] and the outer organic surface [221c-3], the outer organic surface [221c-3] being on the outer organic dam 71, and the inorganic lower surface 31d indirectly contacting with the outer organic dam 71 via the outer organic surface [221c-3], the original disclosure does not explicitly disclose “the inorganic lower surface directly contacting both of the outer inorganic top surface portion and the outer organic dam,” as claimed, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition to claim 8, this claim recites a limitation, “wherein the inorganic lower surface directly contacts both of the inner inorganic top surface portion and the inner organic dam,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. While Fig. 26 shows the inorganic lower surface 31d contacting with the inner inorganic top surface portion [222b-3/ 222d-3] and the inner organic surface [222c-3], the inner organic surface [222c-3] being on the inner organic dam 72, and the inorganic lower surface 31d indirectly contacting with the inner organic dam 72 via the inner organic surface [222c-3], the original disclosure does not explicitly disclose “the inorganic lower surface directly contacting both the inner inorganic top surface portion and the inner organic dam,” as claimed, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition to claim 10, this claim recites a limitation, “wherein the first and second wires are also disposed between the inner organic dam and the through hole,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically Fig. 26, shows the connection members [43e, 43f] disposed between the inner organic dam 72 and the through hole h4, but does not explicitly disclose in detail the first and second wires [41a, 41b] disposed between the inner organic dam 72 and the through hole h4, as claimed, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	As per claim 6, see the additional rejection of claim 10 for similar limitation.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

FIRST SET OF REJECTIONS:
Claims 3 and 5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ka et al. (US 2017/0294502 A1; hereinafter Ka.)
As per claim 3, Ka discloses an electroluminescent device (see at least Figs. 1, 11, 21) comprising: 
	a lower structure including a non-transparent emission area (see at least Figs. 1, 11, 21, disclosing a lower structure comprising at least elements [50-190] and including a non-transparent emission area [AA];) and 
	an encapsulation structure located on the lower structure (see at least Fig. 11, 21, disclosing an encapsulation structure [195] located on the lower structure,) wherein 
	the lower structure includes a light transmitting region surrounded by the non-transparent emission area in a plan view, the light transmitting region having a light transmittance greater than the non-transparent emission area (see at least Figs. 1, 11, 21; ¶¶ 55-56, disclosing the lower structure including a light transmitting region [FA] surrounded by the non-transparent emission area [AA] in a plan view, the light transmitting region having a light transmittance greater than the non-transparent emission area,) 
	the lower structure includes an electroluminescent unit having a first electrode, a second electrode, and an intermediate layer located between the first and second electrodes (see at least Fig. 11, 21, disclosing the lower structure including an electroluminescent unit [170, 180a, 190] having a first electrode [one of 170 and 190,] a second electrode [another of 170 and 190,] and an intermediate layer [180a] located between the first electrode and the second electrode) and an inner organic dam disposed between the light transmitting region and the non-transparent emission area (see at least Fig. 11 or 21 and ¶ 130:2-4, a portion of the organic element 175 [corresponding to the claimed inner organic dam] disposed between the light transmitting region [FA] and the non-transparent emission area [AA],)
	the lower structure includes a first wire extending in a direction from the non-transparent emission area toward a first side of the light transmitting region and a second wire extending in a direction away from a second side of the light transmitting region, the second side of the light transmitting region facing the first side of the light transmitting region toward the non-transparent emission area (see at least Figs. 1-2, disclosing the lower structure including a first wire [e.g., a left portion of SL1/SL2 above SL1/ELVDD or a top portion of DL] extending in a horizontal direction from the non-transparent emission area toward a first/left side of the light transmitting region and a second wire [a right portion of SL1/SL2/ELVDD or a bottom portion of DL] extending in a direction away from a second/right side of the light transmitting region facing the first side of the light transmitting region toward the non-transparent emission area,) 
	the light transmitting region is located between the first and second wires (see the above discussion or at least Figs. 1-2, disclosing the light transmitting region [FA] located between the first/left wire SL1/SL2 and the second/right wire SL1/SL2,)  
the first and second wires are located on the same layer (see at least Figs. 2-3,)
the first and second wires overlap the non-transparent emission area (see at least Figs. 1-2, disclosing the first and second wires of the SL1/SL2 overlapping the non-transparent emission area [AA],)
	the first and second wires supply a driving current to the first electrode or the second electrode (see at least Fig. 2; ¶ 64, disclosing the first wire and the second wire being power wires to supply a driving current to the first electrode or the second electrode,) and 
	the first and second wires have the same driving current state (see the above discussion or see at least Fig. 2; ¶ 64.)

	As per claim 5, Ka discloses a virtual center line extending along lengths of the first and second wires passes through the light transmitting region (see at least Fig. 2, disclosing a virtual center line extending along lengths of the left portion of SL2 [[as the first wire]] and the right portion of SL2 [[as the second wire]] passing through the light transmitting region FA.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ka in view of Jeong et al. (US 2016/0254479 A1; hereinafter Jeong.) 
	As per claim 4, Ka further discloses wherein: 
the lower structure has an outer non-emission area surrounding the non-transparent emission area in a plan view (see Ka at least Figs. 1, 21, disclosing the lower structure including an outer non-emission area [a portion or a whole of PA] surrounding the non-transparent emission area [AA] in a plan view,) 
the encapsulation structure has an inorganic lower surface (see at least Fig. 21; ¶ 139, disclosing the encapsulation structure [195] including an inorganic material including an inorganic lower surface,) 

the lower structure comprises an inorganic structure having a buffer layer on which a transistor is located (see at least Fig. 21; ¶¶ 83, 84, 87, 150, disclosing the lower structure comprising an inorganic structure [a structure including at least elements [50, 100, 110, 130]] having a buffer layer [50, 100, 110] on which a transistor [120, 135, 150, 155] is located,) and 
a portion of the buffer layer corresponding the light transmitting region is present and permanently remains so that the buffer layer overlaps the light transmitting region (see at least Fig. 21, disclosing a portion [50] of the buffer layer [50, 100, 110] corresponding the light transmitting region [FA] is present and permanently remains so that the buffer layer overlaps the light transmitting region.)
	Accordingly, Ka discloses all limitations of this claim except that Ka is silent to the above strikethrough limitations.
	
	However, in the same field of endeavor, Jeong discloses an electroluminescent device (10; see at least Fig. 1) comprising an outer non-emission area having an outer inorganic surface portion surrounding the non-transparent emission area in a plan view and making a direct contact with the inorganic lower surface to form an inorganic-inorganic contact region surrounding the non-transparent emission area in a plan view (see at least Figs. 4-5; ¶ 33, ¶ 38, disclosing (see at least Figs. 1, 4; ¶ [0033], disclosing an outer non-emission area, that includes at least portions of elements [103, 205, 206] and completely surrounds an entire lateral side of the non-transparent emission area DA in a plan view, having an outer inorganic top surface portion [a portion of the outer non-emission area which overlaps and directly contacts with the lower inorganic surface of the encapsulation structure 300] surrounding the non-transparent emission area [DA] in a plan view and making a direct contact with the inorganic lower surface to form an inorganic-inorganic contact region surrounding the non-transparent emission area in a plan view.)
	Ka, as discussed above, discloses the outer non-emission area, but is silent to the outer non-emission area including an outer inorganic top surface portion, as claimed. Jeong, as discussed above, discusses in detail the outer non-emission area including an outer inorganic top surface portion, as claimed, so as at least to improve weakness of the thin film encapsulation structure for the non-display/non-emission area (see at least ¶ 10.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Ka device to include the outer inorganic top surface portion, in view of the teaching in the Jeong reference, to improve the above modified device of the Ka reference for the predictable result of improving weakness of the encapsulation structure for the outer non-emission area.


SECOND/ALTENATIVE SET OF REJECTIONS:
Claims 3, 5 and 6 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Ka in view of Kim et al. (US 2017/0237038 A1; hereinafter Kim.)
As per claim 3, Ka discloses an electroluminescent device (see at least Figs. 1, 11, 21) comprising: 
	a lower structure including a non-transparent emission area (see at least Figs. 1, 11, 21, disclosing a lower structure comprising at least elements [50-190] and including a non-transparent emission area [AA];) and 
	an encapsulation structure located on the lower structure (see at least Fig. 11, 21, disclosing an encapsulation structure [195] located on the lower structure,) wherein 
	the lower structure includes a light transmitting region surrounded by the non-transparent emission area in a plan view, the light transmitting region having a light transmittance greater than the non-transparent emission area (see at least Figs. 1, 11, 21; ¶¶ 55-56, disclosing the lower structure including a light transmitting region [FA] surrounded by the non-transparent emission area [AA] in a plan view, the light transmitting region having a light transmittance greater than the non-transparent emission area,) 
	the lower structure includes an electroluminescent unit having a first electrode, a second electrode, and an intermediate layer located between the first and second electrodes (see at least Fig. 11, 21, disclosing the lower structure including an electroluminescent unit [170, 180a, 190] having a first electrode [one of 170 and 190,] a second electrode [another of 170 and 190,] and an intermediate layer [180a] located between the first electrode and the second electrode,)
	the lower structure includes a first wire extending in a direction from the non-transparent emission area toward a first side of the light transmitting region and a second wire extending in a direction away from a second side of the light transmitting region, the second side of the light transmitting region facing the first side of the light transmitting region toward the non-transparent emission area (see at least Figs. 1-2, disclosing the lower structure including a first wire [e.g., a left portion of SL1/SL2 above SL1/ELVDD or a top portion of DL] extending in a horizontal direction from the non-transparent emission area toward a first/left side of the light transmitting region and a second wire [a right portion of SL1/SL2/ELVDD or a bottom portion of DL] extending in a direction away from a second/right side of the light transmitting region facing the first side of the light transmitting region toward the non-transparent emission area,) 
	the light transmitting region is located between the first and second wires (see the above discussion or at least Figs. 1-2, disclosing the light transmitting region [FA] located between the first/left wire SL1/SL2 and the second/right wire SL1/SL2,)  
the first and second wires are located on the same layer (see at least Figs. 2-3,)
the first and second wires overlap the non-transparent emission area (see at least Figs. 1-2, disclosing the first and second wires of the SL1/SL2 overlapping the non-transparent emission area [AA],)
	the first and second wires supply a driving current to the first electrode or the second electrode (see at least Fig. 2; ¶ 64, disclosing the first wire and the second wire being power wires to supply a driving current to the first electrode or the second electrode,) and 
	the first and second wires have the same driving current state (see the above discussion or see at least Fig. 2; ¶ 64.)
	Accordingly, Ka discloses all limitations of this claim except for an inner organic dam, as claimed.
	
	However, in the same field of endeavor, Kim discloses a related electroluminescent device (see at least Fig. 1; abstract) comprising: an inner organic dam [641, 642 and/or 643 of 640] disposed between the light transmitting region [HA] and the non-transparent emission area [AA] (see at least Fig. 6,) thereby preventing an organic material in a liquid state from flowing in a direction toward an undesirable area of the display substrate (see at least ¶ 73.) 
	Ka, as discussed above, discloses the light transmitting region and the non-transparent emission area, but is silent to an inner organic dam, as claimed. Kim, as discussed above, discloses to include an inner organic dam disposed between the light transmitting region and the non-transparent emission area to prevent an organic material in a liquid state from flowing in a direction toward an undesirable area of the display substrate. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Ka device to include an inner organic dam disposed between the light transmitting region and the non-transparent emission area, in view of the teaching in the Kim reference, to improve the above modified device of the Ka reference for the predictable result of preventing an organic material in a liquid state from flowing in a direction toward an undesirable area of the display substrate.
	
	As per claim 5, Ka further discloses a virtual center line extending along lengths of the first and second wires passes through the light transmitting region (see at least Fig. 2, disclosing a virtual center line extending along lengths of the left portion of SL2 [[as the first wire]] and the right portion of SL2 [[as the second wire]] passing through the light transmitting region FA.)
	
	As per claim 6, the above modified Ka in view of Kim obviously renders the first and second wires disposed closer to the light transmitting region (see Ka at least Fig. 2) and the inner organic dam disposed closer to the active area to prevent the organic material, in the TFE layer, in a liquid state from flowing in a direction toward an undesirable area of the display substrate (see Kim at least Fig. 6; ¶ 73.)
	Moreover, a change in location is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the Ka device to dispose the first and second wires between the inner organic dam and the light transmitting region to obtain the same predictable result of preventing the organic material, in the TFE layer, in a liquid state from flowing in a direction toward an undesirable area of the display substrate

Claim 4 (in the alternative) is rejected under 35 U.S.C. 103 as being unpatentable over Ka in view of Kim and Park et al. (US 2018/0138450; hereinafter Park.)
	As per claim 4, Ka further discloses wherein: 
the lower structure has an outer non-emission area surrounding the non-transparent emission area in a plan view (see Ka at least Figs. 1, 21, disclosing the lower structure including an outer non-emission area [a portion or a whole of PA] surrounding the non-transparent emission area [AA] in a plan view,) 
the encapsulation structure has an inorganic lower surface (see at least Fig. 21; ¶ 139, disclosing the encapsulation structure [195] including an inorganic material including an inorganic lower surface,) 

the lower structure comprises an inorganic structure having a buffer layer on which a transistor is located (see at least Fig. 21; ¶¶ 83, 84, 87, 150, disclosing the lower structure comprising an inorganic structure [a structure including at least elements [50, 100, 110, 130]] having a buffer layer [50, 100, 110] on which a transistor [120, 135, 150, 155] is located,) and 
a portion of the buffer layer corresponding the light transmitting region is present and permanently remains so that the buffer layer overlaps the light transmitting region (see at least Fig. 21, disclosing a portion [50] of the buffer layer [50, 100, 110] corresponding the light transmitting region [FA] is present and permanently remains so that the buffer layer overlaps the light transmitting region.)
	Accordingly, the above modified Ka in view of Kim obviously renders all limitations of this claim except that Ka is silent to the above strikethrough limitations.
	
	However, in the same field of endeavor, Park discloses a related electroluminescent device (100; see at least Figs. 1, 3) comprising: an outer non-emission area having an outer inorganic surface portion surrounding the non-transparent emission area in a plan view and making a direct contact with the inorganic lower surface to form an inorganic-inorganic contact region surrounding the non-transparent emission area in a plan view (see at least Figs. 1, 3, disclosing an outer non-emission area [I/A] including a dam structure 150 having an outer inorganic surface portion [154-2; see at least ¶ 75, disclosing the element 154-2 made of the same material as the bank 106 or the space 107; ¶ 56, disclosing the bank 106 made of inorganic material] surrounding the non-transparent emission area [A/A] in a plan view and making a direct contact with the inorganic lower surface [121] of the encapsulation structure [120] to form an inorganic-inorganic contact region surrounding the non-transparent emission area in a plan view,) thereby suppressing the overflow of the organic layer of the encapsulation structure (see at least ¶ 79:1-4.)
	Ka, as discussed above, discloses the outer non-emission area, but is silent to an outer inorganic surface portion, as claimed. Park, as discussed above, discusses in detail the outer non-emission area including the dam structure having the outer inorganic top surface portion, as claimed, so as at least to suppress the overflow of the organic layer of the encapsulation structure. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the above modified Ka device to include the dam structure having the outer inorganic surface portion, in view of the teaching in the Park reference, to improve the above modified device of the Ka reference for the predictable result of suppressing the overflow of the organic layer of the encapsulation structure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,978,666 B2 (hereinafter Pat666) in view of Kim.
As per claim 3, all limitations of this claim are recited in the patent claim 1 of Pat666 except for an inner organic dam, as claimed.
	However, in the same field of endeavor, Kim discloses a related electroluminescent device (see at least Fig. 1; abstract) comprising: an inner organic dam [641, 642 and/or 643 of 640] disposed between the light transmitting region [HA] and the non-transparent emission area [AA] (see at least Fig. 6,) thereby preventing an organic material in a liquid state from flowing in a direction toward an undesirable area of the display substrate (see at least ¶ 73.) 
	The patent claim 1 recites the light transmitting region and the non-transparent emission area, but is silent to an inner organic dam, as claimed. Kim, as discussed above, discloses to include an inner organic dam disposed between the light transmitting region and the non-transparent emission area to prevent an organic material in a liquid state from flowing in a direction toward an undesirable area of the display substrate. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the device of the patent claim of the Pat666 to include an inner organic dam disposed between the light transmitting region and the non-transparent emission area, in view of the teaching in the Kim reference, to improve the above modified device of the patent claim 1 of the Pat666 for the predictable result of preventing an organic material in a liquid state from flowing in a direction toward an undesirable area of the display substrate.
	
Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Pat666 in view of Kim, as applied to claim 3 above, and further in view of Ka.
As per claim 4, the patent claim 1 further recites limitations in lines 1-8 of this claim. Accordingly, the above modified patent claim 1 obviously renders all limitations of this claim except for “an inorganic structure having a buffer layer on which a transistor is located, and a portion of the buffer layer corresponding the light transmitting region is present and permanently remains so that the buffer layer overlaps the light transmitting region,” as claimed.
However, in the same field of endeavor, Ka discloses a related electroluminescent device (see at least Figs. 1, 11, 21) comprising: a lower structure comprising an inorganic structure having a buffer layer on which a transistor is located (see at least Fig. 21; ¶¶ 83, 84, 87, 150, disclosing the lower structure comprising an inorganic structure [a structure including at least elements [50, 100, 110, 130]] having a buffer layer [50, 100, 110] on which a transistor [120, 135, 150, 155] is located,) and a portion of the buffer layer corresponding the light transmitting region being present and permanently remaining so that the buffer layer overlaps the light transmitting region (see at least Fig. 21, disclosing a portion [50] of the buffer layer [50, 100, 110] corresponding the light transmitting region [FA] is present and permanently remains so that the buffer layer overlaps the light transmitting region.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the device of the above modified patent claim 1 of the Pat666 to include the above features of the Ka reference to obtain the same predictable result.
	
As per claim 5, the above modified patent claim 1 in view of Kim and Ka above obviously renders a virtual center line extending along lengths of the first and second wires and passing through the light transmitting region (see Ka at least Fig. 2, disclosing a virtual center line extending along lengths of the left portion of SL2 [[as the first wire]] and the right portion of SL2 [[as the second wire]] passing through the light transmitting region FA.)
	
	As per claim 6, the above modified patent claim 1 in view of Kim and Ka above obviously renders the first and second wires disposed closer to the light transmitting region (see Ka at least Fig. 2) and the inner organic dam disposed closer to the active area to prevent the organic material, in the TFE layer, in a liquid state from flowing in a direction toward an undesirable area of the display substrate (see Kim at least Fig. 6; ¶ 73.)
	Moreover, a change in location is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the above modified patent claim 1 of the Pat666 in view of Kim and Ka to dispose the first and second wires between the inner organic dam and the light transmitting region to obtain the same predictable result of preventing the organic material, in the TFE layer, in a liquid state from flowing in a direction toward an undesirable area of the display substrate.

Claims 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 or 11 of U.S. Patent No. 11,127,920 B2 (hereinafter Pat920) in view of Ka and Kim.
As per claim 3, all limitations of this claim are recited in the patent claim 9 or 11 of Pat920 including an inherent electroluminescent unit except for elements of the electroluminescent unit, an inner organic dam, and the first and second wires supplying a driving current to the first electrode or the second electrode, as claimed.
	However, in the same field of endeavor, Ka discloses a related electroluminescent device (see at least Figs. 1, 11, 21) comprising 	a lower structure including a non-transparent emission area (see at least Figs. 1, 11, 21, disclosing a lower structure comprising at least elements [50-190] and including a non-transparent emission area [AA],) a light transmitting region surrounded by the non-transparent emission area in a plan view and having a light transmittance greater than the non-transparent emission area (see at least Figs. 1, 11, 21; ¶¶ 55-56, disclosing the lower structure including a light transmitting region [FA] surrounded by the non-transparent emission area [AA] in a plan view, the light transmitting region having a light transmittance greater than the non-transparent emission area,) an electroluminescent unit having a first electrode, a second electrode, and an intermediate layer located between the first and second electrodes (see at least Fig. 11, 21, disclosing the lower structure including an electroluminescent unit [170, 180a, 190] having a first electrode [one of 170 and 190,] a second electrode [another of 170 and 190,] and an intermediate layer [180a] located between the first electrode and the second electrode,) a first wire extending in a direction from the non-transparent emission area toward a first side of the light transmitting region, and a second wire extending in a direction away from a second side of the light transmitting region, the second side of the light transmitting region facing the first side of the light transmitting region toward the non-transparent emission area (see at least Figs. 1-2, disclosing the lower structure including a first wire [e.g., a left portion of SL1/SL2 above SL1/ELVDD or a top portion of DL] extending in a horizontal direction from the non-transparent emission area toward a first/left side of the light transmitting region and a second wire [a right portion of SL1/SL2/ELVDD or a bottom portion of DL] extending in a direction away from a second/right side of the light transmitting region facing the first side of the light transmitting region toward the non-transparent emission area,) wherein the light transmitting region is located between the first and second wires (see the above discussion or at least Figs. 1-2, disclosing the light transmitting region [FA] located between the first/left wire SL1/SL2 and the second/right wire SL1/SL2,) the first and second wires are located on the same layer (see at least Figs. 2-3,) the first and second wires overlap the non-transparent emission area (see at least Figs. 1-2, disclosing the first and second wires of the SL1/SL2 overlapping the non-transparent emission area [AA],) the first and second wires supply a driving current to the first electrode or the second electrode (see at least Fig. 2; ¶ 64, disclosing the first wire and the second wire being power wires to supply a driving current to the first electrode or the second electrode,) and 	the first and second wires have the same driving current state (see the above discussion or see at least Fig. 2; ¶ 64.)
The patent claim 9 or 11 recites the electroluminescent unit, the first wire, and the second wires, but is silent to elements of the electroluminescent unit and the first and second wires supplying a driving current to the first electrode or the second electrode, as claimed. Ka remedies for the above deficiencies of the patent claim 9 or 11. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Ka reference remedying for the above deficiencies of the patent claim 9 or 11 or to modify the electroluminescent unit of the patent claim of the Pat920 having a first electrode, a second electrode, and an intermediate layer located between the first and second electrodes and the first and second wires supplying a driving current to the first electrode or the second electrode, to obtain the same predictable result.
Regarding to the claimed inner organic dam, in the same field of endeavor, Kim discloses a related electroluminescent device (see at least Fig. 1; abstract) comprising: an inner organic dam [641, 642 and/or 643 of 640] disposed between the light transmitting region [HA] and the non-transparent emission area [AA] (see at least Fig. 6,) thereby preventing an organic material in a liquid state from flowing in a direction toward an undesirable area of the display substrate (see at least ¶ 73.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the electroluminescent device of the above modified patent claim 9 or 11 in view of Ka to include an inner organic dam disposed between the light transmitting region and the non-transparent emission area, in view of the teaching in the Kim reference, to improve the above modified device of the above modified patent claim 9 or 11 in view of Ka for the predictable result of preventing an organic material in a liquid state from flowing in a direction toward an undesirable area of the display substrate.
	
As per claim 4, the above modified device of the above modified patent claim 11 in view of Ka and Kim obviously renders wherein: 
the lower structure has an outer non-emission area surrounding the non-transparent emission area in a plan view (see the patent claim 11,) 
the encapsulation structure has an inorganic lower surface (see the patent claim 11,) 
the outer non-emission area has an outer inorganic surface portion surrounding the non-transparent emission area in a plan view and making a direct contact with the inorganic lower surface to form an inorganic-inorganic contact region surrounding the non-transparent emission area in a plan view (see the patent claim 11,) 
the lower structure comprises an inorganic structure having a buffer layer on which a transistor is located (see Ka at least Fig. 21; ¶¶ 83, 84, 87, 150, disclosing the lower structure comprising an inorganic structure [a structure including at least elements [50, 100, 110, 130]] having a buffer layer [50, 100, 110] on which a transistor [120, 135, 150, 155] is located,) and 
a portion of the buffer layer corresponding the light transmitting region is present and permanently remains so that the buffer layer overlaps the light transmitting region (see Ka at least Fig. 21, disclosing a portion [50] of the buffer layer [50, 100, 110] corresponding the light transmitting region [FA] is present and permanently remains so that the buffer layer overlaps the light transmitting region.)
	
	As per claim 5, the above modified patent claim 9 or 11 in view of Ka and Kim obviously renders a virtual center line extending along lengths of the first and second wires passes through the light transmitting region (see Ka at least Fig. 2, disclosing a virtual center line extending along lengths of the left portion of SL2 [[as the first wire]] and the right portion of SL2 [[as the second wire]] passing through the light transmitting region FA.)
	As per claim 6, the above modified patent claim 9 or 11 in view of Ka and Kim obviously renders the first and second wires disposed closer to the light transmitting region (see Ka at least Fig. 2) and the inner organic dam disposed closer to the active area to prevent the organic material, in the TFE layer, in a liquid state from flowing in a direction toward an undesirable area of the display substrate (see Kim at least Fig. 6; ¶ 73.)
	Moreover, a change in location is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the electroluminescent device of the above modified patent claim 9 or 11 in view of Ka and Kim to dispose the first and second wires between the inner organic dam and the light transmitting region to obtain the same predictable result of preventing the organic material, in the TFE layer, in a liquid state from flowing in a direction toward an undesirable area of the display substrate.

Claims 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,444,261 B2 (hereinafter Pat261) in view of Ka and Kim.
As per claim 3, all limitations of this claim are recited in the patent claim 1 of Pat261 except for a first wire, a second wire, and an inner organic dam, as claimed.
	However, in the same field of endeavor, Ka discloses a related electroluminescent device (see at least Figs. 1, 11, 21) comprising: 	a lower structure including a non-transparent emission area (see at least Figs. 1, 11, 21, disclosing a lower structure comprising at least elements [50-190] and including a non-transparent emission area [AA],) a first wire extending in a direction from the non-transparent emission area toward a first side of the light transmitting region, and a second wire extending in a direction away from a second side of the light transmitting region, the second side of the light transmitting region facing the first side of the light transmitting region toward the non-transparent emission area (see at least Figs. 1-2, disclosing the lower structure including a first wire [e.g., a left portion of SL1/SL2 above SL1/ELVDD or a top portion of DL] extending in a horizontal direction from the non-transparent emission area toward a first/left side of the light transmitting region and a second wire [a right portion of SL1/SL2/ELVDD or a bottom portion of DL] extending in a direction away from a second/right side of the light transmitting region facing the first side of the light transmitting region toward the non-transparent emission area,) wherein:
	the light transmitting region is located between the first and second wires (see the above discussion or at least Figs. 1-2, disclosing the light transmitting region [FA] located between the first/left wire SL1/SL2 and the second/right wire SL1/SL2,)  
the first and second wires are located on the same layer (see at least Figs. 2-3,)
the first and second wires overlap the non-transparent emission area (see at least Figs. 1-2, disclosing the first and second wires of the SL1/SL2 overlapping the non-transparent emission area [AA],)
	the first and second wires supply a driving current to the first electrode or the second electrode (see at least Fig. 2; ¶ 64, disclosing the first wire and the second wire being power wires to supply a driving current to the first electrode or the second electrode,) and 
	the first and second wires have the same driving current state (see the above discussion or see at least Fig. 2; ¶ 64.)
	The patent claim 1 recites the first and second electrodes of the electroluminescent unit, but is silent to the first and second wires supplying a driving current to the first electrode or the second electrode and other limitations associated with the first and second wires, as claimed. Ka remedies for the above deficiencies of the patent claim 1. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Ka reference remedying for the above deficiencies of the patent claim 1 or to modify the electroluminescent device of the patent claim of the Pat261 having a first electrode, a second electrode, and the above features associated with the first and second wires, in view of the teaching in the Ka reference, to obtain the same predictable result.
Regarding to the claimed inner organic dam, in the same field of endeavor, Kim discloses a related electroluminescent device (see at least Fig. 1; abstract) comprising: an inner organic dam [641, 642 and/or 643 of 640] disposed between the light transmitting region [HA] and the non-transparent emission area [AA] (see at least Fig. 6,) thereby preventing an organic material in a liquid state from flowing in a direction toward an undesirable area of the display substrate (see at least ¶ 73.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the electroluminescent device of the above modified patent claim in view of Ka to include an inner organic dam disposed between the light transmitting region and the non-transparent emission area, in view of the teaching in the Kim reference, to improve the above modified device of the above modified patent claim 1 in view of Ka for the predictable result of preventing an organic material in a liquid state from flowing in a direction toward an undesirable area of the display substrate.
	
As per claim 4, the above modified device of the above modified patent claim 1 in view of Ka and Kim obviously renders wherein: 
the lower structure has an outer non-emission area surrounding the non-transparent emission area in a plan view (see the patent claim 1,) 
the encapsulation structure has an inorganic lower surface (see the patent claim 1,) 
the outer non-emission area has an outer inorganic surface portion surrounding the non-transparent emission area in a plan view and making a direct contact with the inorganic lower surface to form an inorganic-inorganic contact region surrounding the non-transparent emission area in a plan view (see the patent claim 1,) 
the lower structure comprises an inorganic structure having a buffer layer on which a transistor is located (see the patent claim 1,) and 
a portion of the buffer layer corresponding the light transmitting region is present and permanently remains so that the buffer layer overlaps the light transmitting region (see the patent claim 1.)
	
	As per claim 5, the above modified paten claim 1 in view of Ka and Kim obviously renders a virtual center line extending along lengths of the first and second wires passes through the light transmitting region (see Ka at least Fig. 2, disclosing a virtual center line extending along lengths of the left portion of SL2 [[as the first wire]] and the right portion of SL2 [[as the second wire]] passing through the light transmitting region FA.)
	As per claim 6, the above modified patent claim 1 in view of Ka and Kim obviously renders the first and second wires disposed closer to the light transmitting region (see Ka at least Fig. 2) and the inner organic dam disposed closer to the active area to prevent the organic material, in the TFE layer, in a liquid state from flowing in a direction toward an undesirable area of the display substrate (see Kim at least Fig. 6; ¶ 73.)
	Moreover, a change in location is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the electroluminescent device of the above modified claim 9 or 11 in view of Ka and Kim to dispose the first and second wires between the inner organic dam and the light transmitting region to obtain the same predictable result of preventing the organic material, in the TFE layer, in a liquid state from flowing in a direction toward an undesirable area of the display substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626